


110 HR 4124 IH: Fair Trade for All Act of

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4124
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mr. Michaud (for
			 himself, Mr. Lipinski,
			 Ms. Kaptur,
			 Mr. Hare, Ms. Sutton, Mr.
			 Kildee, Ms. Linda T. Sánchez of
			 California, Mr. Ellison,
			 Mr. Lynch,
			 Mr. Grijalva, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To direct the President to withdraw from the United
		  States-Peru Trade Promotion Agreement.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Trade for All Act of
			 2007.
		2.Withdrawal from
			 United States-Peru Trade Promotion AgreementPursuant to article 23.4 of the United
			 States-Peru Trade Promotion Agreement, entered into on April 12, 2006, with the
			 Government of Peru, the President of the United States shall withdraw the
			 United States from that Agreement.
		
